 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                  ***
 6    UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00265-GMN-CWH
 7                             Plaintiff,
                                                           ORDER
 8           v.
 9    PASTOR PALAFOX, et al.,
10                             Defendants.
11

12           Presently before the court is defendant Pastor Palafox’s motion to extend the pretrial

13   motions deadline (ECF No. 992), filed on August 13, 2018. The government filed a response

14   (ECF No. 1179) on September 27, 2018. Palafox did not file a reply.

15           Defendants Coleman, Garcia, Chelby, Ramirez, Perez, Voll, Juarez, and Davisson filed

16   motions for joinder. (ECF Nos. 1019, 1022, 1026, 1054, 1065, 1079, 1088, 1111.)

17           This case arises from a twelve-count indictment returned June 14, 2017 naming Palafox

18   and 22 other defendants. (Superseding Indictment (ECF No. 13).) The indictment alleges that

19   Palafox and other codefendants are members of Vagos Outlaw Motorcycle Gang, a criminal

20   enterprise. (Id. at 3.)

21           On August 17, 2017, the court granted the parties’ motion to continue the trial, calendar

22   call, and pretrial motions deadlines. (Order (ECF No. 379).) The court then issued a complex

23   scheduling order, providing May 18, 2018, as the deadline for pretrial motions. (Order (ECF No.

24   513).) The complex scheduling order was then modified on July 24, 2018, extending the pretrial

25   motion deadline to August 13, 2018. (Order (ECF No. 689).) The court then continued trial to

26   January 28, 2019. (Min. Order (ECF No. 692).) On August 23, 2018, the court granted Palafox

27   and the government’s stipulation to extend the pretrial motion deadline for the purpose of filing a

28   motion to suppress. (Order (ECF No. 1121).)
 1          Palafox now moves to extend the pretrial motions deadline until September 13, 2018,

 2   arguing that the amount of discovery and the allegations warrant an extension. The government

 3   responds that the motion should be denied for failure to provide sufficient justification for the

 4   extension.

 5          The court declines to extend the deadline to file pretrial motions. Although a year has

 6   passed since the original trial date, Palafox does not identify any particular motion that he must

 7   file, nor has he conferred with the government regarding the need to address possible motions.

 8   Accordingly, Palafox has not demonstrated good cause to extend the deadline.

 9          IT IS THEREFORE ORDERED that defendant Pastor Palafox’s motion to extend the

10   pretrial motions deadline (ECF No. 992) is DENIED.

11          IT IS FURTHER ORDERED that the motions for joinder filed by defendants Coleman,

12   Garcia, Chelby, Ramirez, Perez, Voll, Juarez, and Davisson (ECF Nos. 1019, 1022, 1026, 1054,

13   1065, 1079, 1088, 1111) are GRANTED.

14

15          DATED: December 11, 2018

16

17

18                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
